Title: [Account with Massachusetts as a Delegate to the Continental Congress, January–September 1777.]
From: Adams, John
To: Massachusetts General Court


       
     
      
      
      £
      s
      d
     
     
      1777. Bought two Horses for my Journey to Baltimore, one of the Honourable Mr. Spooner for £15 another of John Gill for £20—I bought these Horses, because I had none of my own, but one, which I was obliged to leave at home for the Use of my Family, and I thought it would be a Saving to the public to buy a Couple of cheap Horses rather than to hire as I must have done at a dear rate. The public will allow me for the Hire of these Horses what they think just.
      35:
      0:
      0
     
     
      January
      Paid Mr. Vesey for shoeing my Horses 8s each
      0:
      16:
      0
     
     
      
      Paid for a small Pair of Holsters for Pistolls and for Pistol Balls 4s
      0:
      4:
      0
     
     
      January 29.
      Paid Isaac Greentrees Account at Philadelphia for keeping my Servant and Horses
      2:
      8:
      0
     
     
      
      Cash paid Mr. Lovell, being Monies advanced by him, for me upon the Road
      32:
      16:
      10
     
     
      February 10.
      Cash paid the Washerwoman at Baltimore for washing Linnen for me and my Servant one dollar
      0:
      8:
      0
     
     
      Feb. 24. 1777.
      Cash paid John Turner for his Account £2:15s. 9d Pensilvania Currency
      2:
      4:
      6
     
     
      
      To cash paid Turner 5s: Pen. Cur.
      0:
      4:
      0
     
     
      Feb. 27.
      Cash paid Washerwoman for Washing for me and my Man
      0:
      8:
      0
     
     
        28
      Cash paid for David Rusks Account, for keeping my Horses, &c. 37 dollars
      11:
      2:
      0
     
     
      Feb. 29.
      Cash paid Elizabeth Ross my Landlady in Baltimore for my own and my servants Board £9.12s:6d Pen. Cur.
      7:
      14:
      0
     
     
      Feb. 28.
      Cash to M. K. Goddard for a Blank Book 25s P. Cur.
      1:
      0:
      0
     
     
        29.
      Cash paid for a Quire of Paper 3s Pen. Cur.
      0:
      2:
      6
     
     
     
        24
      Cash paid Sam. & Robert Purveyance for a Bll. of flour shipped home to my family not to be charged to the public 2:13:1 Pen. cur.
      2:
      2:
      6
     
     
      March 2
      To cash paid the Hostler for trimming my Horses &c.
      0:
      3:
      0
     
     
      
      To cash paid Wadsworth for my share towards Wood, Candles, Wine, cutting Wood &c.
      0:
      6:
      0
     
     
      
      To cash paid Mrs. Ross for Board since the Date of her Account
      0:
      6:
      0
     
     
      
      
      62:
      4:
      4
     
    
   
       
     
      
      
      
      Cr
      
     
     
      
      By Articles in Mr. Lovell’s Account which are not to be charged to the public
      
      
      
     
     
      
       Cash paid for an Hanger
      7:
      10:
      0
     
     
      
       Cash paid to Turner
      3:
      12:
      0
     
     
      
       Cash paid for a Pistoll Belt
      0:
      4:
      0
     
     
      1777
      By a Grant of Cash which I recd. of the Treasury
      150:
      0:
      0
     
     
      Feb. 24.
      By the Article of a Barrell of flour
      2:
      2:
      6
     
     
      Feb. 28.
      By an abatement
      
      
      
     
    
   
       
     
      1777 March 7.
      Cash paid Coll. Whipple, for my share of Expence for myself, my servant and Horses, on our Journey from Baltimore to Philadelphia, crossing the Susquehannah River at the Bald Fryars£ 7. Pen. cur. 18 dollars & 2/3
      5:
      12:
      0
     
     
      
      10.
      To cash paid the Newspaper Carrier,
      0:
      2:
      0
     
     
      
      15.
      To cash paid John Turner for sundry Necessaries as per Acct.
      0:
      10:
      8
     
     
      April
      11.
      To cash paid for a Box of Dr. Ryans Pills to be sent to my Family, not to be charged to the public
      0:
      8:
      0
     
     
     
      
      
      Paid John Turner to pay Henry Moses for a Pair of Pistoll Holders
      1:
      4:
      0
     
     
      April
      15.
      Paid Jos. Fox for shoeing two Horses 30s Pen. cur.
      1:
      4:
      0
     
     
      
      
      Paid Robertson for a Quart of Spirits 7s:6d Pen. cur.
      0:
      6:
      0
     
     
      April
      17.
      Paid John Turners Account 3 dollars
      0:
      18:
      0
     
     
      
      24.
      Paid for one half Gallon of Wine 3 dollars
      0:
      18:
      0
     
     
      
      28.
      Paid my Washerwoman 3 dollars
      0:
      18:
      0
     
     
      
      30
      Paid Mrs. Yards Account for mine and servants Board
      4:
      16:
      0
     
     
      May
      2.
      Paid General Wolcot, my Proportion towards four Gallons of Spirit which, he, Coll. Whipple, Mr. Lovell and myself, purchased together.
      1:
      2:
      0
     
     
      
      5.
      Paid for Washing 5s:iod Pen. Cur.
      0:
      4:
      8
     
     
      
      13
      Paid for one Gallon of Rum 40s Pen. Cur.
      1:
      12:
      0
     
     
      
      15
      Paid Thos. Tufts for mending the Lock of my Chest
      0:
      1:
      0
     
     
      
      
      Paid for Candles 2s:6d Pen. cur.
      0:
      2:
      0
     
     
      
      24.
      Paid the Washerwoman 4 dollars
      1:
      4:
      0
     
     
      
      30
      Paid John Burn the Barber £3. Pen. Cur.
      2:
      8:
      0
     
     
      July 
      4.
      Paid for one Gallon of Rum Six Dollars £2:5s Pen. Cur.
      1:
      16:
      0
     
     
      
      22
      Paid for a Girth of Leather 2 dollars
      0:
      12:
      0
     
     
      
      
      Paid for Candles and black ball
      0:
      5:
      0
     
     
      
      
      
      25:
      11:
      4
     
     
      Money Spent in miscellaneous Expenses as on the other Page i.e. the following memorandum
      7:
      7
      
     
     
      
      
      
      32:
      18:
      4
     
    
       1777 July 23. I cast up the foregoing Account, and found it amounted to £87:15s:8d. At the same Time I counted over all the Money which I had left of the hundred Pounds I brought with me and found it amounted to £4:17s:4d which added to £87:15s: 8d makes £92:13s:od which being deducted from £100:os:od the sum I brought with me from Home, (having left £50, with my Family) leaves £7: 7s: od—so that I have spent seven Pounds, seven shillings, which I have kept no Account of—all this is gone in miscellaneous Expences, on Committees, and for a Variety of miscellaneous Articles, without which it is impossible to live and of which it is impossible to account.
       
     
      
      
      £
      s
      d
     
     
      1777 July 23d.
      Paid William Dibley his Account for keeping my Horses £23:125:6 P.C. 63 dollars
      18:
      18:
      0
     
     
      July 24.
      Paid My Servant John Turners Account for his Wages, and 10 Weeks Board and some Disbursements for me, as per his Acct. and Rect. £31: 6s:6d P. Cur. 83 dollars
      24:
      18:
      0
     
     
      
      Paid Isaac Shoemakers £2:3s:9d P.C. 5 dollars & 5/6
      1:
      15:
      0
     
     
      
      Paid Isaac Greentree for Horsekeeping £3:11s:od Pen. cur.
      2:
      17:
      0
     
     
      July 25
      Paid Wm. Davey for keeping my Horses 6 Weeks £2:5s:od Pen. cur.
      1:
      16:
      0
     
     
      Aug. 11.
      Paid John Turners Acct. £2:9s:9d Pen. Cur.
      2:
      2:
      0
     
     
      
      Paid John Coltons Acct. £2:12s:6d
      2:
      2:
      0
     
     
      
      Paid John Turner towards his Expences home
      3:
      2:
      0
     
     
      Aug. 19.
      Paid Washerwomans Account for washing for me and my Servant £4:11s:2d P.C. L.M.
      3:
      13:
      0
     
     
      Aug. 26.
      Paid Byrnes Account £3 P.C.
      2:
      8:
      0
     
     
      Aug. 30
      Paid Captain Robert Duncans Account for mine and my Servants Board to 31st. Aug. £77.18s:4d P.C.
      62:
      8:
      0
     
     
      Sept. 1.
      Paid for two Pounds of Candles.
      0:
      4:
      0
     
     
         14.
      Paid Mr. Samuel McLane his Account £6:1os P.C.
      5:
      4:
      0
     
     
      
      Paid for a Pair of Straps
      0:
      6:
      0
     
    
   
        
     
      1777 July 22.
      By 1000 Dollars reed, of Mr. John Gibson in Part of a Note of Hand from £ s d Mr. Hillegas to Mr. Hancock for 25,000 Dollars for which I gave a Rect. on the back of the Note and also a loose Rect. to Mr. Gibson
      300:
      0:
      0
     
    
   
      